Citation Nr: 0710227	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  00-20 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for residuals of left 
Achilles tendon injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to February 
1971. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from a 1999 rating decision 
of the VA Regional Office (RO) in St. Petersburg, Florida 
that denied an increased rating for residuals of left 
Achilles tendon injury.  The veteran subsequently relocated 
to within the jurisdiction of the Wilmington, Delaware RO.

This claim was remanded by decisions of the Board dated in 
December 2001 and July 2004.


FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claim on appeal has been accomplished.

2.  The veteran was scheduled for a VA examination in May 
2005 and thereafter to properly adjudicate his claim for an 
increased evaluation for left Achilles tendon disability.

3.  The appellant was notified of the consequences of his 
failure to report for VA examination in letters dated in May 
2005 and July 2006.

4.  The appellant, without good cause, failed to report for 
VA examinations in 2005 and 2006.  


CONCLUSION OF LAW

The claim for a rating in excess of 10 percent for residuals 
of left Achilles tendon injury is denied as a matter of law. 
38 C.F.R. § 3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  As evidenced by the statement 
of the case and the supplemental statements of the case, the 
appellant has been notified of the laws and regulations 
governing entitlement to the benefit sought, and informed of 
the ways in which the current evidence has failed to 
substantiate the claim.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in December 2001 and December 
2004, the RO informed the appellant of what the evidence had 
to show to substantiate the claim, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claim, and what evidence 
VA would try to obtain on his behalf.  Such notification has 
fully apprised the appellant of the evidence needed to 
substantiate the claim.  He has also been advised to submit 
relevant evidence or information in his possession.  38 
C.F.R. § 3.159(b).  

Additionally, although adequate notice required by the VCAA 
was not provided until after the RO initially adjudicated the 
claims, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  See also Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

For the reasons cited below, however, the Board finds that no 
further development of the claim is indicated.  The RO has 
met the requirements of the VCAA, and there would be no 
benefit in further developing the appellant's claim. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  When, as 
here, there appears to be no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not require further assistance. 
Wensch v. Principi, 15 Vet App 362 (2001); see also 38 
U.S.C.A. § 5103A(a)(2).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA poses no 
prejudice to the veteran. See Bernard v. Brown, 4 Vet. App. 
at 394; VAOPGCPREC 16-92.

The record reflects that the RO denied an increased 
evaluation for left Achilles tendon injury residuals by 
rating action dated in December 1999.  The veteran disagreed 
with the denial of the claim and an appeal ensued.  During 
the course of the appeal, he was afforded VA examinations in 
April 2000, December 2003 and January 2004.  In the Informal 
Hearing Presentation dated in June 2004, the veteran's 
accredited representative stated that the latter VA 
examinations were inadequate for rating purposes and a remand 
for further development, specifically, a VA examination, was 
requested.  Pursuant to Board remand dated in December 2004, 
the RO was requested to schedule the veteran for a more 
comprehensive VA evaluation.  

Review of the record discloses that appellant was scheduled 
for VA examination in May 2005 to which he failed to report.  
In a subsequent letter dated in May 2005, it was requested 
that he report for VA examination and he was informed of the 
conditions of 38 C.F.R. § 3.655 for failure to appear.  In 
deferred rating dated in April 2006, it was noted that the 
veteran appeared to have a new address and RO staff was 
directed to call him to verify the old and new addresses to 
ask if he was willing to be report for examination.  In a 
Report of Contact dated in May 2006, it was recorded that 
attempts had been made to reach the appellant at at least 
four phone numbers, all of which had been disconnected or 
were out of service.  In a July 2006 letter to a different 
address, the appellant was once again told that he should 
report for VA examination and advised of the consequences of 
failure to do so under 38 C.F.R. § 3.655.  To date, he has 
not reported for VA examination and no cause or reason has 
been given for the failure to appear.  There is no indication 
in the record that the veteran has not received the RO's 
correspondence.  In the Informal Hearing Presentation dated 
in February 2007, the representative noted the appellant's 
failure to report for examination on multiple occasions, but 
provided no explanation as to why the veteran had not 
reported as scheduled.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of the 
following section as appropriate:

(b)When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
(c)When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655.  Examples of good cause 
include but are not limited to the illness or hospitalization 
of the claimant, death of an immediate family member, etc. 
See 38 C.F.R. § 3.655(a) (2006).

The Court of Appeals for Veterans Claims has held that the 
duty to assist is not a one-way street.  In order for VA to 
process claims, individuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of evidence necessary to establishing entitlement to 
benefits. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Here, the veteran has not cooperated in VA's attempt to 
secure additional evidence to support the claim by failing to 
report for a scheduled VA examination essential to the 
adjudication of his appeal.  Consequently, his claim for an 
increased evaluation for service-connected left Achilles 
tendon must be denied pursuant to 38 C.F.R. § 3.655(c).  

In a case where the law and not the evidence is dispositive, 
the claim is denied because of the absence of legal merit or 
the lack of entitlement under the law. Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


ORDER

An increased rating for residuals of left Achilles tendon is 
denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


